Exhibit 10.1

AMENDMENT NO. 1

TO

LEASE AGREEMENT

This AMENDMENT NO. 1 TO LEASE AGREEMENT (this “Amendment”) is entered into on,
and effective as of, March 20, 2014 by and among by and among the Archdiocese of
Philadelphia, an archdiocese organized and existing under and governed by Canon
Law of the Roman Catholic Church and recognized by the Commonwealth of
Pennsylvania as a nonprofit religious organization (the “Landlord” or the
“Archdiocese”) and StoneMor Operating LLC, a Delaware limited liability company
(“Operating”), StoneMor Pennsylvania LLC, a Pennsylvania limited liability
company (“StoneMor Pennsylvania”), and StoneMor Pennsylvania Subsidiary LLC, a
Pennsylvania limited liability company (“Subsidiary,” and together with
Operating and StoneMor Pennsylvania, the “Tenant”). StoneMor Partners L.P., a
Delaware limited partnership (“StoneMor”), joined in the Lease for the purpose
of guarantying all of Tenant’s rental payment and other obligations under the
Lease, as such guaranty obligations are set forth in Section 14.22 of the Lease.
StoneMor hereby joins in this Amendment for the purpose of consenting to the
Amendment. Each of the foregoing shall be considered a “party” to this
Amendment.

WHEREAS, the parties hereto are party to that certain Lease Agreement dated as
of September 26, 2013 (the “Lease”);

WHEREAS the parties hereto desire to make certain amendments to the Lease to
extend the period for satisfying certain conditions precedent and to acknowledge
that certain conditions precedents in the Lease have expired or been satisfied.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereby agree as follows:

1. Defined Terms. Capitalized terms used but not defined in this Amendment shall
have the meanings ascribed to such terms in the Lease.

2. Amendments to the Lease.

(a) Section 1.4.1 of the Lease is hereby amended by deleting “December 31, 2013”
in the first sentence and replacing it with “May 30, 2014”. For the avoidance of
doubt, the purpose of this amendment is to extend the “Pre-Commencement
Expiration Date” as used in the Lease to May 30, 2014.

(b) The parties acknowledge that the Orphans’ Court has approved the Orphans’
Court Petition and Decree and that the period for taking an appeal has expired.



--------------------------------------------------------------------------------

(c) Further, the parties acknowledge that certain Historical Financial
Information may be required by StoneMor in any offering document to be used to
raise financing. The parties desire to amend the Lease to permit further
extensions of the period for satisfaction of this requirement. Accordingly,
Section 1.4.5 of the Lease is hereby amended and restated in its entirety to
read as follows:

“1.4.5 Extension. Anything in this Lease to the contrary notwithstanding, if
StoneMor reasonably determines (based upon advice of the staff of the Securities
and Exchange Commission or its accountants or lawyers) that StoneMor must
include or incorporate by reference any Historical Financial Information (as
defined in Section 1.7) in any registration statement to be used to raise
financing to pay the Up-Front Rent, Tenant shall have the right to extend the
Pre-Commencement Expiration Date to such date that is 90 days after the date
that the Archdiocese provides the Historical Financial Information (including
any audit report thereon and the consent of the independent accountant to the
use of such audit report and any “comfort letter” from the independent
accountants reasonably requested by the underwriter of any offering of
securities) requested by StoneMor but in no event beyond September 30, 2014;
provided however, that notwithstanding any such extension by Tenant, Tenant
shall thereafter have the right to terminate this Agreement by written notice to
Archdiocese if Archdiocese has not provided the requested Historical Financial
Information by June 30, 2014.”

3. Certain Conditions Precedent. The parties acknowledge that the conditions
precedent set forth in Section 1.4.1 (a)(ii) (surveys) and (iii) (zoning
reports), Section 1.4.1(b) (objections), Section 1.4.1(d) (business due
diligence), Section 1.4.1(j) (board approval) and Section 1.4.1(m) and
Section 1.4.2(a)(i) (Orphans’ Court Approval) of the Lease have been satisfied
or have expired in accordance with their terms.

4. Confirmation. Except as expressly amended by this Amendment, the Lease is not
modified hereby, is hereby ratified and confirmed, and shall remain in full
force and effect.

5. Counterparts. This Amendment may be executed in one or more counterparts, all
of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties and delivered to the other parties.

6. Applicable Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania without regard to
principles of conflict of laws.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals this day
and year first above written.

 

TENANT STONEMOR OPERATING LLC, a Delaware limited liability company By:  

/s/ Frank Milles

Name:   Frank Milles Title:   Vice President STONEMOR PENNSYLVANIA LLC, a
Pennsylvania limited liability company By:  

/s/ Frank Milles

Name:   Frank Milles Title:   Vice President STONEMOR PENNSYLVANIA SUBSIDIARY
LLC, a Pennsylvania limited liability company By:  

/s/ Frank Milles

Name:   Frank Milles Title:   Vice President STONEMOR, solely in its capacity as
guarantor STONEMOR PARTNERS L.P., a Delaware limited partnership By:  

/s/ Frank Milles

Name:   Frank Milles Title:   Vice President

[signatures continued on next page]



--------------------------------------------------------------------------------

LANDLORD THE ARCHDIOCESE OF PHILADELPHIA By:  

/s/ Daniel J. Kutys

Name:   Monsignor Daniel J. Kutys Title:   Moderator of the Curia,  
Attorney-in-fact for Most Reverend   Charles J. Chaput, O.F.M., Cap,
Archbishop of Philadelphia

[signatures continued from prior page]